Citation Nr: 0016756	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of right 
third finger injury.  

2. Entitlement to service connection for a right knee 
disorder.  

3. Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from July 1985 to 
July 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a January 1996 rating action 
in which the RO denied the veteran's claims of entitlement to 
service connection for disorders associated with the right 
foot, right wrist, and right and left shoulder, as well as a 
right wrist ganglion cyst, chest pain, bursitis, right and 
left knees, and residuals of a right third finger injury.  
The veteran filed an NOD in April 1996, and an SOC was issued 
that same month.  A substantive appeal was filed in May 1996.  
A Travel Board hearing had been scheduled for the veteran in 
August 1998, but he failed to appear.  Thereafter, the 
veteran's appeal came before the Board, which, in a February 
1999 decision, denied his claims for a right foot disorder, 
right wrist disorder, bilateral shoulder disorder, ganglion 
cyst of the right wrist, chest pain, and bursitis.  The Board 
remanded the claims with respect to the issues of residuals 
of a right third finger injury and a bilateral knee disorder 
to the RO for additional development.  A supplemental 
statement of the case was issued in September 1999.  

In addition, the October 1998 Written Brief Presentation 
prepared by the veteran's representative (and incorporated by 
reference in a June 2000 brief), appears to raise claims for 
service connection for depression and for a total disability 
rating based upon individual unemployability.  These issues 
have not been perfected on appeal, and are not inextricably 
intertwined with the issues on appeal.  Therefore, they are 
not before the Board at this time and are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The evidence of record does not reflect that the veteran 
currently suffers from residuals of a right third finger 
injury.  

3. The veteran's allegation that right and left knee 
disorders had their onset during service is not supported 
by any medical evidence that would render the claims for 
service connection for those disabilities plausible under 
the law.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for residuals of a right third finger 
injury.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted well-grounded claims of 
service connection for right and/or left knee disorders.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an entrance medical examination, dated in 
December 1984, there were no complaints or abnormal clinical 
findings as to the right third finger or knees.  

During the veteran's active service, with respect to the 
right third finger, a treatment record in August 1988 
reported that he sustained an injury to his right third 
finger while playing basketball.  On clinical evaluation, 
there was mild swelling of the right third digit over the 
distal interphalangeal joint (DIPJ), with no obvious 
dislocation and no finding of a hematoma.  An X-ray was 
negative for a fracture or dislocation.  The examiner's 
assessment was contusion of the third digit of the right 
hand.  A treatment record the following month noted the 
veteran's continued pain, with point tenderness over the 
dorsal surface of the DIPJ.  The veteran complained that he 
could not straighten out his finger.  A splint, for comfort, 
was applied.  The examiner's assessment was mallet finger.  
That same month, an orthopedic consultation report revealed 
soft tissue swelling (STS) and tenderness of the DIPJ, with a 
total lack of extension.  There was positive 30-degree flexed 
position of the DIPJ, with positive hyperextension of 10 
degrees.  A radiographic study of the third right finger 
noted no grossly displaced acute bony lesion or healing 
process, except a possible very mild degree of flexion 
deformity.

Subsequently, in October 1988, a treatment record reported 
that the veteran's splint had been removed.  Subsequent 
testing revealed a positive range of motion of 0 degrees to 
15 degrees to 0 degrees without a problem, but noted 
complaints of stiffness.  The examiner's assessment was 
healed right third mallet finger.  The treatment plan called 
for a limited-duty profile, and the veteran was instructed to 
begin gentle range of motion of the finger, with no sports 
activities.  

In January 1992, as noted above, the veteran underwent a 
periodic medical examination.  In the Report of Medical 
Examination, on clinical evaluation, both the veteran's upper 
and lower extremities were noted as normal.  In box #73, it 
was noted, in pertinent part:  "Hospitalized 2 days in Sep 
90 for correction of mallet finger, right second digit, 
NCNS."

With respect to the veteran's knees, in October 1991, he 
sought treatment for right knee pain.  On examination, pain 
and tenderness were noted on full extension of the right 
knee, with small peripatellar effusion, and no laxity.  A 
radiographic report revealed no evidence of injury or 
arthritis, with bones and joints appearing normal.  The 
examiner's assessment was patella bursitis.  The veteran was 
given a one-week profile and prescribed crutches.  

In November 1991, the veteran was again seen for his right 
knee.  On clinical evaluation, there was no effusion, a 
limited range of motion (0-90 degrees) secondary to pain, and 
positive crepitus.  The assessment was patellofemoral 
syndrome versus patella bursitis.  The veteran was treated 
with Motrin and given a three-week "no running" profile, in 
addition to quadriceps exercises.  An additional treatment 
record, also dated in November 1991, noted that flexion 
beyond 90 degrees produced mild medial tenderness.  There was 
no effusion, and there was a negative drawer sign.  It was 
reported that the veteran was very apprehensive toward any 
movement, passive or active.  His gait was noted as slow, but 
without a limp.  The examiner's assessment was patellar 
tendinitis.  The prognosis called for continued use of 
Motrin, a three-week profile, and the use of moist heat.

As for the veteran's left knee, service medical records are 
silent for complaints, findings or diagnoses of left knee 
pain.  A periodic physical examination, in January 1992, 
noted the veteran's lower extremities to be normal, and no 
complaints or findings were reported for either a right or 
left knee disorder.

In December 1995, following separation from service, the 
veteran underwent VA medical examination.  With respect to 
the fingers of his right hand, the examiner reported that, 
when the veteran completely flexed the metacarpophalangeal 
joints of his right hand, there was no obvious recession of 
these joints.  With respect to his knees, the veteran 
complained of severe knee pain bilaterally, which restricted 
his ability to run, and noted that he had suffered from 
bursitis in his knees for the last five years.  He stated 
that the bursitis occurred approximately two to three times a 
month, and lasted for approximately three days.  He also 
indicated that he took nonsteroidal anti-inflammatories, with 
minimal relief.  On clinical evaluation, the examiner noted a 
normal valgus alignment, with no evidence of effusion or 
joint line tenderness in either knee.  Range of motion in the 
left knee was 0 to 130 degrees, and in the right knee 0 to 
135 degrees.  There were negative Lachman's and posterior 
drawer signs, and there was no varus or valgus instability, 
bilaterally.  In addition, there was no evidence found of an 
increased Q-angle or poor tracking of either knee cap.  The 
examiner noted mild patellofemoral crepitus in both knees.  
Furthermore, the veteran was found to have tightness in both 
"IT" bands, with a positive Ober test, and tightness in 
both hamstrings with popliteal angles of 25 degrees 
bilaterally.  

The examiner's impression noted that the veteran had 
bilateral anterior knee pain without deformity.  Although he 
noted mild patellofemoral crepitus, the examiner could not 
find evidence of ligamentous instability of either knee.  
Functionally, the veteran could perform heel and toe raises, 
with the examiner reporting that he had a moderate disability 
when performing hop-in-place maneuvers in a single-limb 
stance.  The examiner also opined, "My impression is that 
[the veteran's] most significant pathology includes 
patellofemoral degenerative joint changes . . . ."

In May 1996, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), in which he complained that 
his VA examination in 1995 had been improper and cursory, and 
that the examiner had examined him in 5 to 10 minutes.  
Following the Board's decision in February 1999, the veteran 
was scheduled for a VA examination in May 1999.  The evidence 
reflects that the veteran failed, without explanation, to 
report for that scheduled examination.  

II.  Analysis

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A veteran shall be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Following a review of the evidence and applicable 
regulations, the Board finds that the veteran has not 
submitted well-grounded claims.  In reaching this conclusion, 
we note that, with respect to residuals of a right third 
finger injury, the veteran was noted to have been treated in 
service in 1988 for a contusion of the third digit of the 
right hand.  An X-ray was negative for fracture or 
dislocation.  He was treated the following month for 
continued pain in his finger.  A radiographic study revealed 
no grossly displaced acute bony lesion or healing process, 
except a possible very mild degree of flexion deformity.  The 
veteran was diagnosed with mallet finger, and placed in a 
protective splint.  His splint was subsequently removed, and 
the examiner's assessment was healed right middle mallet 
finger.  As noted above, a periodic physical examination in 
1992 did not note complaints or findings indicative of any 
residual limitation or pain of the veteran's right third 
finger.  Furthermore, on VA examination in December 1995, no 
complaints were noted, and no abnormality of the veteran's 
right third finger was reported.  

With respect to his knees, in-service examinations in October 
and November 1991 reflected diagnoses of patella bursitis, 
patellofemoral syndrome vs. patella bursitis, and patellar 
tendinitis, of the right knee.  As for the left knee, service 
medical records are silent for complaints, findings, or 
diagnoses of left knee pain or any associated disorder.  A 
periodic physical examination in January 1992 noted the 
veteran's lower extremities as normal, and no complaints or 
findings were reported referable to either a right or left 
knee disorder.  In December 1995, five months following his 
separation from service, the veteran was medically examined 
for VA purposes.  He then complained of severe knee pain 
bilaterally, which he said restricted his ability to run.  
Clinical evaluation was essentially normal, except for mild 
patellofemoral crepitus noted in both knees.  The examiner's 
impression was patellofemoral degenerative joint changes.  

Thus, with respect to the right knee, while the veteran was 
treated for right knee pain in 1991, there was no further 
treatment reported during his active duty, and neither the VA 
examiner in 1995, nor any other competent medical 
professional, has linked any current abnormal clinical 
finding in the veteran's knees to his period of active 
service.  With respect to the veteran's left knee, there were 
no complaints of pain or findings of abnormality in service.  
In addition, there is no medical opinion of record linking 
current findings of degenerative changes to the veteran's 
active duty period.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there was no finding of 
left knee pain or a left knee disorder in service.  As for 
the right knee, the veteran was diagnosed in service with 
patella bursitis, patellofemoral syndrome vs. patella 
bursitis, and patellar tendinitis.  There has been no post-
service finding of those disorders, nor is there competent 
medical evidence relating the veteran's diagnosed 
degenerative joint changes in his right knee to his active 
duty period.  Furthermore, there is no current evidence that 
the veteran suffers from residuals of a right third finger 
injury.  Therefore, section 3.303(b) is not applicable to the 
veteran's claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there were no abnormal 
findings in service with respect to the veteran's left knee.  
While the veteran was noted to suffer from right knee pain in 
service, there is no competent medical evidence linking 
current findings of degenerative changes to his active duty 
period.  Furthermore, he is not currently shown to be 
suffering from any residuals of his right third finger 
injury.  Therefore, this section is also not supportive of 
the veteran's claims.  See McManaway v. West, 13 Vet.App. 60, 
66 (1999), noting that, even where a veteran asserts 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition . . . ."  
Thus, the veteran cannot, in this case, establish service 
connection through 38 C.F.R. § 3.303(b).  

We are also aware that the veteran may establish service 
connection on a presumptive basis for arthritis (in this 
instance, osteoarthritis), if the disease is manifested to a 
compensable degree within one year following service.  
Disability to a compensable degree is established based upon 
a finding of arthritis through
X-ray evidence.  In this instance, while the VA examiner in 
1995 reported that the veteran suffered from mild 
patellofemoral degenerative joint changes in both knees, no 
X-rays of the veteran's knees were taken, and thus, there is 
a lack of any X-ray evidence of degenerative 
changes/osteoarthritis in the veteran's knee joints.  Thus, 
the evidence does not establish service connection for a 
bilateral knee disorder based upon the presumptive provisions 
of law.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.


In this respect, we are cognizant that the veteran was 
scheduled for an additional VA examination in May 1999, 
pursuant to our February 1999 Remand, but failed to report.  
As noted above, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based upon the 
evidence of record.  38 C.F.R. § 3.655(b).  Here, the veteran 
seeks service connection for several disabilities, and it is 
unfortunate that he did not make himself available for 
further examination, or provide other pertinent evidence on 
remand.  Because it was the veteran's lack of cooperation 
that prevented the examination from going forward, the Board 
can perceive no justification for yet another remand, which 
would result in unnecessarily imposing additional burdens on 
the RO, and further delaying this appeal, with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet.App. 203, 207 
(1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

In this instance, given that there is a lack of evidence that 
the veteran currently suffers from residuals of a right third 
finger injury, as well as the lack of competent medical 
evidence linking any current degenerative changes in the 
veteran's knees to service, the Board finds that the initial 
burden of presenting evidence of well-grounded claims for 
service connection under the applicable law as interpreted in 
the Caluza and Savage precedents has not been met.  See also 
Rose v. West, 11 Vet.App. 169, 171-72 (1998), emphasizing 
that section 3.303(b) provides an alternative method of 
establishing service connection but does not override the 
analysis set forth in Caluza and Epps, supra.

The veteran has been very specific in asserting that he 
suffers from residuals of a right third finger injury and a 
bilateral knee disorder, and that these disorders are related 
to service.  While the Board does not doubt the sincerity of 
the veteran's contentions in this regard, our decision as to 
the existence of a disability and its medical causation must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran suffers from any 
residuals of a right third finger injury, or that mild 
patellofemoral degenerative changes are related to service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for residuals of a right third finger injury, as well 
as a bilateral knee disorder, regardless of the fact that he 
currently is not shown to be suffering from disabilities that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection residuals of a right third finger injury, and for 
a bilateral knee disorder must be denied.  See Epps v. Gober, 
supra.

ORDER

1. Entitlement to service connection for residuals of a right 
third finger injury is denied.  

2. Entitlement to service connection for a right knee 
disorder is denied.  

3. Entitlement to service connection for a left knee disorder 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

